Case 17-09032        Doc 51     Filed 04/16/19     Entered 04/16/19 13:20:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09032
         Kimberly Ridgeway
         Donald Ridgeway
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/22/2017.

         2) The plan was confirmed on 05/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2017, 02/13/2018, 10/30/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/06/2017, 10/18/2017, 07/31/2018, 01/14/2019.

         5) The case was Dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09032             Doc 51           Filed 04/16/19    Entered 04/16/19 13:20:55                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $16,765.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $16,765.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,896.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $772.88
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,669.40

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advance America                           Unsecured         400.00           NA              NA            0.00        0.00
 AFNI                                      Unsecured      1,000.00            NA              NA            0.00        0.00
 Alliance One                              Unsecured      1,221.00            NA              NA            0.00        0.00
 American Medical Collection Agency        Unsecured         442.00           NA              NA            0.00        0.00
 Americredit Financial Ser Inc             Secured       17,473.00     17,832.50        17,473.00      7,457.00    1,398.83
 Americredit Financial Ser Inc             Unsecured            NA         359.50          359.50           0.00        0.00
 ARS National Services, Inc                Unsecured         437.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC                      Unsecured         958.00        958.87          958.87           0.00        0.00
 Chase Card                                Unsecured         727.00           NA              NA            0.00        0.00
 Check Into Cash                           Unsecured         148.00        310.65          310.65           0.00        0.00
 City of Chicago Department of Revenue     Unsecured         300.00        922.00          922.00           0.00        0.00
 City of Lynwood                           Unsecured         200.00           NA              NA            0.00        0.00
 Comcast                                   Unsecured         500.00           NA              NA            0.00        0.00
 Commonwealth Edison Company               Unsecured           0.00        389.78          389.78           0.00        0.00
 Credit Acceptance Corp                    Secured        3,918.00       3,816.67        3,816.67      2,915.15      324.62
 Credit First                              Unsecured      1,220.00       1,220.48        1,220.48           0.00        0.00
 Credit One Bank                           Unsecured      1,000.00            NA              NA            0.00        0.00
 Department Of Education                   Unsecured           0.00    34,983.84        34,983.84           0.00        0.00
 Discover Bank                             Unsecured      1,515.00       1,567.73        1,567.73           0.00        0.00
 Foundation Radiolgy Group                 Unsecured         121.00           NA              NA            0.00        0.00
 Franciscan Alliance, Inc                  Unsecured         481.00           NA              NA            0.00        0.00
 Harris                                    Unsecured         215.00           NA              NA            0.00        0.00
 Internal Revenue Service                  Priority            0.00    23,557.00        23,557.00           0.00        0.00
 Mercy Diagnostics                         Unsecured         217.00           NA              NA            0.00        0.00
 Midland Funding LLC                       Unsecured         908.00        907.54          907.54           0.00        0.00
 Midland Funding LLC                       Unsecured         638.00        638.07          638.07           0.00        0.00
 Moraine Valley Community College          Unsecured         700.00        666.75          666.75           0.00        0.00
 Munster Medical Research Foundation Inc   Unsecured         288.00        507.66          507.66           0.00        0.00
 Navient Solutions Inc                     Unsecured     34,549.00     13,795.70        13,795.70           0.00        0.00
 Navient Solutions Inc                     Unsecured           0.00      4,167.67        4,167.67           0.00        0.00
 Nicor Gas                                 Unsecured      1,200.00       1,058.17        1,058.17           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-09032             Doc 51   Filed 04/16/19    Entered 04/16/19 13:20:55                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 NWI Urgent Care                   Unsecured          80.00           NA           NA             0.00        0.00
 Petrungaro Plastic Surgery LLC    Unsecured          25.00           NA           NA             0.00        0.00
 Portfolio Recovery Associates     Unsecured         678.00        677.61       677.61            0.00        0.00
 Portfolio Recovery Associates     Unsecured         419.00        418.57       418.57            0.00        0.00
 Portfolio Recovery Associates     Unsecured         887.00        887.91       887.91            0.00        0.00
 Portfolio Recovery Associates     Unsecured      8,368.00       8,368.09     8,368.09            0.00        0.00
 RECOV MGE SV                      Unsecured      2,236.00            NA           NA             0.00        0.00
 sears                             Unsecured         200.00           NA           NA             0.00        0.00
 Shaheen Parvez, MD                Unsecured         100.00           NA           NA             0.00        0.00
 South Suburban College            Unsecured         600.00           NA           NA             0.00        0.00
 The Hartford                      Unsecured          63.00           NA           NA             0.00        0.00
 Trust Rec Sv                      Unsecured         213.00           NA           NA             0.00        0.00
 Urgentdent, P.C                   Unsecured         503.00           NA           NA             0.00        0.00
 Village of Glenwood               Unsecured         200.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                            $21,289.67         $10,372.15              $1,723.45
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                           $21,289.67         $10,372.15              $1,723.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                  $0.00               $0.00
        Domestic Support Ongoing                               $0.00                  $0.00               $0.00
        All Other Priority                                $23,557.00                  $0.00               $0.00
 TOTAL PRIORITY:                                          $23,557.00                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $72,806.59                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                           $4,669.40
           Disbursements to Creditors                          $12,095.60

 TOTAL DISBURSEMENTS :                                                                          $16,765.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09032        Doc 51      Filed 04/16/19     Entered 04/16/19 13:20:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
